Case 9:17-cv-01036-MAD-ATB Document 58-5 Filed 08/31/20 Page 1 of 3

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

DONNESIA BROWN,
Plaintiff, DECLARATION
-against-
9:17-CV-1036
(MAD/ATB)

THE STATE OF NEW YORK, THE NEW YORK STATE
DEPARTMENT OF CORRECTIONS AND COMMUNITY
SUPERVISION, NEW YORK STATE CORRECTIONS
OFFICER MATTHEW CORNELL, Individually and in his
Official capacity,

Defendants.

 

Rachael Seguin, on the date noted below and pursuant to Section 1746 of title 28 of the
United States Code, declares the following to be true and correct under penalty of perjury under
the laws of the United States of America:

1, I am the Assistant Director of the Inmate Grievance Program for the New York
State Department of Corrections and Community Supervision (“DOCCS”). As such, I am fully
familiar with the grievance procedure available to inmates for filing complaints in DOCCS.

2. I submit this Declaration based on personal knowledge and upon review of the
applicable Regulations and DOCCS Directives.

3. As the Inmate Grievance Program (“IGP”) Assistant Director, I am a custodian of
the records maintained by the Central Office Review Committee (““CORC”), which is the body
that renders the final administrative decisions under DOCCS’ Inmate Grievance Program pursuant
to7 N.YC.R.R. § 701 ef seq.

4, Though not named as a party to this lawsuit, I submit this Declaration in support of
Defendant’s Motion for Summary Judgment.

5. DOCCS has a well-established inmate grievance program. See, 7 N.Y.C.R.R. § 701.
Case 9:17-cv-01036-MAD-ATB Document 58-5 Filed 08/31/20 Page 2 of 3

The inmate grievance process established by 7 N.Y.C.R.R. § 701.5 involves three steps: (1) the
inmate must file a complaint to the Inmate Grievance Resolution Committee (“IGRC’) within 21
calendar days of an alleged incident at the individual facility where the inmate is housed, even if
the alleged incident occurred at another facility; (2) if dissatisfied with the IGRC recommendation,
the inmate may appeal it to the Superintendent within 7 calendar days after receipt of the IGRC’s
written response; and (3) if dissatisfied with the Superintendent’s response, the inmate may appeal
the decision to CORC within 7 calendar days after receipt of the Superintendent’s written response.

6. CORC is the final appellate level of the Inmate Grievance Program.

7. DOCCS also provides for an expedited procedure for the review of grievances
alleging harassment or misconduct by DOCCS employees. See 7 N.Y.C.R.R. § 701.8. While the
expedited procedure allows for direct forwarding of such grievance to the Superintendent of the
facility, an inmate must still appeal the determination to CORC in order to exhaust their
administrative remedies before filing suit. See id. §§ 701.8(h) & (i), 701.5.

8. When an inmate appeals a grievance to CORC, DOCCS Directive #4040 stipulates
that it is Department policy to maintain grievance files for the current year and the previous four
calendar years. CORC maintains files of grievance appeals to CORC in accordance with the
Directive. In fact, the CORC computer database contains records of appeals of grievances received
from the facility Inmate Grievance Program Supervisor, including those reviewed under the
expedited procedure of 7 N.Y.C.R.R. § 701.8, which were heard and decided by CORC since the
1990’s,

9. The Attorney General’s Office provided me with the Complaint in this matter [Dkt.
1], which I have reviewed. It is my understanding that Plaintiff, former inmate Donnesia Brown

(DIN 11-A-4897), brings this action against Defendant Correction Officer Matthew Cornell
Case 9:17-cv-01036-MAD-ATB Document 58-5. Filed 08/31/20 Page 3 of 3

alleging that on January 21, 2016, Defendant Cornell planted a weapon on Plaintiffs person. Such
a complaint is a proper subject for a grievance under DOCCS’ grievance procedures as outlined at
7 N.Y.C.R.R. § 701.1 ef seq.

10. At the request of the Attorney General’s Office, a diligent search was conducted of
records of appeals received by CORC for grievances filed by Plaintiff Brown. Attached as Exhibit
“A” is a true and accurate copy of the results of that search, as of January 15, 2020.

11. DOCCS records reflect that Plaintiff was incarcerated at Auburn Correctional
Facility (“Auburn”) on January 21, 2016. At that time, Auburn had a fully functioning inmate
grievance process available. Inmates at Auburn have had full access to the CORC by which to
appeal from facility-level grievance determinations.

12. | However, based on my review of CORC records, Plaintiff did not appeal to CORC
any grievance filed under 7 N.Y.C.R.R. §§ 701.5 or 701.8 with respect to his claim that Defendant
Cornell planted a weapon on him on January 21, 2016.

13. I respectfully submit that Defendant Cornell should be granted summary judgment
with respect to Plaintiffs claims detailed in his Complaint based on Plaintiffs failure to exhaust

administrative remedies as required by 42 §U.S.C. 1997e(a).

Dated: Jenuay po goto

Albany, New York Duelo

RACHAEL SEGUIN
